              Case 2:18-cv-01800-JLR-BAT Document 122 Filed 10/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      DANIEL JAY PEREZ,
 9
                                  Plaintiff,                 CASE NO. 2:18-cv-01800-JLR-BAT
10                                                           ORDER GRANTING EXTENSION
               v.
                                                             OF PRETRIAL DEADLINES
11
      CALVIN COGBURN, et al.,
12
                                  Defendant.
13
              Plaintiff, proceeding pro se in this civil rights action pursuant to 42 U.S.C. § 1983, moves
14
     to extend the deadline for completing discovery and serving discovery requests by thirty (30)
15
     days. Dkt. 119. Plaintiff indicates he is waiting on supplemental discovery responses from
16
     defendants which he requires in order move forward with the discovery process. Id. He also
17
     indicates that restrictions due to COVID-19 have slowed the discovery process. Id. Defendants
18
     do not object to the request for extension. Dkt. 121. Plaintiff’s motion is GRANTED. The
19
     pretrial scheduling order is amended as follows:
20
          •   All discovery shall be completed by December 20, 2020.
21
          •   All discovery requests must be served by November 18, 2020
22
          •   Dispositive motions must be filed by January 16, 2021.
23
     //

     ORDER GRANTING EXTENSION OF
     PRETRIAL DEADLINES - 1
         Case 2:18-cv-01800-JLR-BAT Document 122 Filed 10/14/20 Page 2 of 2




 1     The Clerk shall provide a copy of this order to the parties.

 2        DATED this 14th day of October, 2020.

 3

 4                                                          A
                                                         BRIAN A. TSUCHIDA
 5                                                       United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING EXTENSION OF
     PRETRIAL DEADLINES - 2
